775 N.W.2d 759 (2009)
Traci A. MESSENGER, Gregory G. Messenger, M.D., and Traci A. Messenger as Personal Representative of the Estate of Michael Ryan Messenger, Deceased, Plaintiffs-Appellants,
v.
James T. HEOS and Church, Kritselis & Wyble, P.C., Defendants-Appellees.
Docket No. 138421. COA No. 279968.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the December 9, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.